Citation Nr: 0917254	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for left knee 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1968.  The Veteran also had periods of active duty 
for training (ACDUTRA) while serving in the National Guard 
from February 1972 to December 1977.  

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2006, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

In January 2008, the Board issued a decision denying the 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order issued in June 2008, the Court vacated the 
January 2008 Board decision and remanded the case to the 
Board for additional action consistent with a joint motion of 
the parties.  

The Board remanded the case in October 2008 for further 
development.  The case has since been returned to the Board 
for further action.


REMAND

Pursuant to the Board's October 2008 remand directive, the VA 
physician who examined the Veteran in May 2007 prepared an 
addendum in January 2009 following an additional review of 
the records.  She opined in part that there is a less than a 
50 percent probability that the Veteran's bilateral knee 
disability is etiologically related to the several hundred 
parachute jumps by the Veteran in service.  She supported 
this opinion by noting the absence of objective evidence of a 
right knee or left knee disorder in service.  The Board does 
not find the rationale for this opinion to be adequate.  
Clearly, the Veteran's knees were subjected to more than 
normal wear and tear as a result of the several hundred 
parachute jumps in service.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all current 
disorders of the Veteran's knees.  The 
examination should be performed by a 
physician other than the physician who 
provided the January 2009 addendum 
discussed above.  The claims folder must 
be made available to and reviewed by the 
physician.  Any indicated studies should 
be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present knee disorder as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
military service, to include his periods 
of ACDUTRA, or was caused or chronically 
worsened by the Veteran's service-
connected left ankle disability, to 
include whether either disability is 
etiologically related to the several 
hundred parachute jumps made by the 
Veteran during his periods of active duty 
and ACDUTRA.  The examiner should respond 
affirmatively or negatively to the 
questions posed.  If the examiner 
believes that an opinion linking either 
disability to service or service-
connected disability would be 
speculative, the examiner should respond 
in the negative.  

The supporting rationale for each opinion 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

